ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-053, 12-054, 12-055 and 12-056, concluding that ROBERT A. FRANCO of MORRISTOWN, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of three months for violating RPC 1.5(d) (commingling of funds and charging a non-refundable retainer), RPC 1.7(a) (conflict of interest), RPC 1.8(a) (impermissible business transaction with client), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that ROBERT A. FRANCO is suspended from the practice of law for a period of three months, and until the further Order of the Court, effective January 4, 2013; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*471ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.